DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Response to Amendment
Claims 1, 8-9, and 15 are currently amended. 
Claims 1-20 are currently pending and examined below. 

Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  Claims 1, 9, and 15 recite the newly added limitation “SIM-base telecommunications”. However, for the sake of clarity and consistency the Examiner suggests amending to recite “SIM-based telecommunications”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 15 recite the limitation “tracking the users through movement of a cellular device by tracking cellular signal strength in the home network or roaming network for the user that is receiving the services to determine whether the user is in the home area or the roaming area”. However, the specification fails to reasonably convey tracking users using cellular signal strength. ¶ 47 of Applicant’s published specification states that “the tracking of the users 15 through movement of the telecom device 14 for the user that is receiving the telecom services to determine whether the user is in the home area or the roaming areas comprises a measurement of whether a cellular connection of the telecom device 14 is to the home network 21 or the visiting network 26.” However, the “measurement” in ¶ 47 does not reasonably convey “tracking the users through movement of a cellular device by tracking cellular signal strength” as claimed. Therefore, the claims fail to comply with the written description requirement. The dependent claims are also rejected based on their dependency.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method for presenting regionally based promotional offers comprising: extracting data for preferences from a contract for services; tagging users of the services with the user preference; receiving the promotional offers from vendors; classifying the vendors as being in a home area […] or roaming areas […] for the services; tracking the users through movement of […] for the user that is receiving the services to determine whether the user is in the home area or the roaming areas; matching the promotional offers from the vendors to the user preferences according to the tagging of the users simultaneously with sensing a change in […] presence of the users between the home [area] […] and the roaming [area] […], wherein the promotional offers are from the home area […] or the roaming area […]; sending matched promotional offers to the users according to the tagging concurrently with the users entering a home area or roaming area, wherein roaming matched promotional offers specific to the roaming area are sent to the user when using the roaming […] and home matched promotional offers specific to the home area are sent to the user when using the home […]. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented”, “a cellular device”, “a home network including home antenna and home network interface”, “a roaming network including roaming network and roaming network interface”, “the roaming network and the home network each being a SIM-based telecommunications network”, “by tracking cellular signal in the home network or roaming network”, “roaming network” “network [presence]”, and “through the SIM-base telecommunication”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional element of “by tracking cellular signal in the home network or roaming network” also amounts to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional element of “by tracking cellular signal in the home network or roaming network” also amounts to simply appending well-understood, routine, and conventional activity as evidenced by at least ¶ 32 of US 2017/0265687 A1, ¶ 3 of US 2017/0064515 A1, ¶ 28 of US 2014/0280758 A1, Col. 9 lines 34-47 of US Patent. No. 6,509,830 B1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). The remaining additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claim 2 and 4-6 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “the device is a telecom device”. Claim 4 recites the additional elements of “a display of the telecom device”. Claim 5 recites the additional elements of “in a database or distributed ledger”. Claim 6 recites the additional elements of “over an internet based network” and “short message service (SMS) via radio network”. However, for the same reasons set forth with respect to claim 1, claims 2 and 4-6 also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 3 and 7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 3 and 7 recite the additional elements of “natural language processing”. In Step 2A Prong 2, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶¶ 42-43 of Applicant’s Specification, ¶ 109 of US 2018/0108273 A1, ¶ 39 of US 2013/0246455 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). 
Claim 8 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 8 do not recite any additional elements other than those recited in claims 1 and 2. Therefore, for the same reasons set forth with respect to claims 1 and 2, claim 8 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 9 recites substantially similar limitations as claim 1. Therefore, claim 9 also recites an abstract idea in Step 2A Prong 1. Claim 9 recites the additional elements of “A system […] comprising: a hardware processor; and a memory that stores a computer program product, which, when executed by the hardware processor, causes the hardware processors to”, “a device”, “home network including home antenna and home network interface”, “roaming network including roaming network and roaming network interface”, “the roaming network and the home network each being a SIM based communication network”, “network [presence]”, and “through the SIM-base telecommunications”. However, for the same reasons set forth with respect to claim 1, claim 9 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 10-11 and 13 also recite limitations that are similar to the abstract ideas identified with respect to claim 9 (i.e., certain methods of organizing human activities and/or mental processes). Claim 10 recites the additional elements of “the device is a telecom device”. Claim 11 recites the additional elements of “a display of the telecom device”. Claim 13 recites the additional elements of “in a database or distributed ledger”. However, for the same reasons set forth with respect to claim 9, claims 10-11 and 13 also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 12 and 14 also recite limitations that are similar to the abstract ideas identified with respect to claims 9 and/or 10 (i.e., certain methods of organizing human activities and/or mental processes). Claims 12 an 14 recite the additional elements of “natural language processing”. In Step 2A Prong 2, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶¶ 42-43 of Applicant’s Specification, ¶ 109 of US 2018/0108273 A1, ¶ 39 of US 2013/0246455 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). 
Claim 15 recites substantially similar limitations as claim 1. Therefore, claim 15 also recites an abstract idea in Step 2A Prong 1. Claim 15 recites the additional elements of “A computer program product […] comprising a computer readable storage medium having computer readable program code embodied therewith, the program instructions executable by a processor to cause the processor to”, “a device”, “home network including home antenna”,  “roaming network including roaming network and roaming network interface, the roaming network and the home network each being a SIM-based telecommunication network”, “a device”, “tracking cellular signal strength”, “network [presence]”, and “through the SIM-base telecommunication network”. However, for the same reasons set forth with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 16-17 and 19 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 and/or 16 (i.e., certain methods of organizing human activities and/or mental processes). Claim 16 recites the additional elements of “the device is a telecom device”. Claim 17 recites the additional elements of “a display of the telecom device”. Claim 19 recites the additional elements of “in a database”. However, for the same reasons set forth with respect to claim 15, claims 16-17 and 19 also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 18 and 20 also recite limitations that are similar to the abstract ideas identified with respect to claims 15 and 16 (i.e., certain methods of organizing human activities and/or mental processes). Claims 18 and 20 recite the additional elements of “natural language processing”. In Step 2A Prong 2, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶¶ 42-43 of Applicant’s Specification, ¶ 109 of US 2018/0108273 A1, ¶ 39 of US 2013/0246455 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakkolundhu et al. (US 2019/0373420 A1, hereinafter “Sivakkolundhu”) in view of Mills et al. (US 2019/0005029 A1, hereinafter “Mills”) in further view of Wikipedia, “Roaming”, retrieved from <https://web.archive.org/web/20180612120250/https:/en.wikipedia.org/wiki/Roaming>, available on June 12, 2018, referred to hereinafter as “Wikipedia”.

As per Claim 1, Sivakkolundhu discloses A computer-implemented method for presenting regionally based promotional offers comprising (¶ 62 “Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by machine-readable program instructions.” Also see citations below.): 
extracting data for user preferences […] (¶ 5 “The home network carrier may also expose further details and preferences of the roaming users is desired. Such additional data may be retrieved using a data exchange such as a web service and may include age, gender, income, marriage status, children, profession, language fluency, travel itinerary, shopping preferences, communications preferences, and travel interests.” ¶ 30 “Referring to FIG. 2, when the roamer registers onto a visited network 120, the messaging platform collects 130 roamer's traffic from the visited network. The messaging platform extracts roamer's demographic information 140 from the roamer's Home node, for example the user's home country. The messaging platform also extracts the user's current location using the Serve node data of the visited network. The extracted information provides at least two important pieces of information about the roamer: where the roamer is from and the roamer's current location. The messaging platform uses this information to send a targeted SMS message to the user. This is done by identifying one or more messages targeted for the current location of roaming user using serve node data 150. This may include a multitude of products and services such as restaurants, hotels, rental vehicles, or even roaming data plans. The targeted message is then sent 170 to roaming user 20 as a SMS text message.” ¶ 32 “FIG. 3 shows another embodiment of the invention where the home carrier for roaming user 20 provides a remote web service platform to supplement roaming user 20 preferences and information stored in web service database 180. Providing more detailed information on roaming user 20 allowed targeted advertising by SMS to be precise and pertinent to roaming user 20.” Also see citations below.); 
tagging users of the services with the user preferences (¶ 29 “Referring to FIG. 1, the invention involves a messaging platform having access to the operator roaming traffic. The mobile equipment (e.g., cellular phone) for roaming user 20 makes a registration request 50 to local serve operator 30. Registration authorization 60 is send to the home operator 40 (HLR) which returns a device preference for roaming user 20 that data roaming is not allowed 70. Serve operator 30 denies data roaming 80 to roaming user 20. Accordingly roaming user 20, unless connected to a local wireless network, typically does not have access to OTT applications that could otherwise convey useful and pertinent advertising based on location and preferences. However, the instant invention has access to signaling between serve operator 30 and home operator 40. Accordingly, roaming user's location can be determined and targeted messages may be sent to roamer 110 from a messaging platform 90 communicatively coupled to a messaging database 100.” ¶ 32 “FIG. 3 shows another embodiment of the invention where the home carrier for roaming user 20 provides a remote web service platform to supplement roaming user 20 preferences and information stored in web service database 180. Providing more detailed information on roaming user 20 allowed targeted advertising by SMS to be precise and pertinent to roaming user 20. FIG. 4 shows a first data array 200 on roaming user 20 provided by the HLR (home network) which includes country, region, carrier and (from the country/region data) the likely native language. Remote web service database 180 provides additional details permitted by roaming user 20 to be shared by its carrier. This additional array of data 190 includes the roaming user's age, gender, occupational level, marriage status, children and income level. Accordingly, with additional demographic data on roaming user 20, targeted message 170 can be more accurately filtered 160. In the example of FIG. 4, it pushed an SMS message regarding a nearby hotel with staff that speak the same presumed native language based on the home node 140 data 200.” Also see citations above.); 
receiving the promotional offers from vendors (¶ 7 “As additional data is made available or extrapolated, the quality of the targeted messaging to the roaming user improves. In this embodiment of the invention, a connection with a messaging database containing prestored messages is established and the database is queried for prestored messages corresponding to the roamer's current location. From that query, prestored messages returned are additionally filtered based on the roamer's demographic information to identify a targeted message for the roamer which is transmitted to the roamer's user equipment via SMS.” ¶ 30 “ The messaging platform uses this information to send a targeted SMS message to the user. This is done by identifying one or more messages targeted for the current location of roaming user using serve node data 150. This may include a multitude of products and services such as restaurants, hotels, rental vehicles, or even roaming data plans.” ¶ 31 “In an embodiment, the messaging platform can send targeted advertisements to the roamer via SMS. As depicted in FIG. 1, the messaging platform has access to the operator roaming traffic, and, therefore, the messaging platform can extract information about the user's current and home locations. The messaging platform also has access to the database of subscribed advertisers. As shown in FIG. 2, after the messaging platform extracts the information from the roamer's Home node and Serve node, the messaging platform pulls the advertising data from the advertiser database. The advertising database can be queried based on user's current location to identify advertisements associated with the roamer's current geographic location. For example, if the roamer is currently roaming in Tampa, Fla., then the messaging platform will query the advertising database for advertisements associated with this location—such as, restaurants located in Tampa.” Also see citations above.); 
classifying the vendors as being in a home area of a home network including home antenna and home network interface or roaming areas of a roaming network including roaming network and roaming network interface for the service, the roaming network and the home network each being a […] telecommunications network (¶ 30 “Referring to FIG. 2, when the roamer registers onto a visited network 120, the messaging platform collects 130 roamer's traffic from the visited network. The messaging platform extracts roamer's demographic information 140 from the roamer's Home node, for example the user's home country. The messaging platform also extracts the user's current location using the Serve node data of the visited network. The extracted information provides at least two important pieces of information about the roamer: where the roamer is from and the roamer's current location. The messaging platform uses this information to send a targeted SMS message to the user. This is done by identifying one or more messages targeted for the current location of roaming user using serve node data 150. This may include a multitude of products and services such as restaurants, hotels, rental vehicles, or even roaming data plans. The targeted message is then sent 170 to roaming user 20 as a SMS text message.” ¶ 31 “In an embodiment, the messaging platform can send targeted advertisements to the roamer via SMS. As depicted in FIG. 1, the messaging platform has access to the operator roaming traffic, and, therefore, the messaging platform can extract information about the user's current and home locations. The messaging platform also has access to the database of subscribed advertisers. As shown in FIG. 2, after the messaging platform extracts the information from the roamer's Home node and Serve node, the messaging platform pulls the advertising data from the advertiser database. The advertising database can be queried based on user's current location to identify advertisements associated with the roamer's current geographic location. For example, if the roamer is currently roaming in Tampa, Fla., then the messaging platform will query the advertising database for advertisements associated with this location—such as, restaurants located in Tampa.” Also see citations above.); 
tracking the users through movement of a cellular device by tracking cellular signal strength in the home network or roaming network for the user that is receiving the services to determine whether the user is in the home area or the roaming areas (¶ 5 “The method includes the step of accessing signaling traffic between the roaming user's mobile equipment, a visited network operator and a home network operator. The roamer's current location is obtained from the signaling traffic with the visited network operator.” ¶ 8 “The signaling traffic with the visited network operator may be derived from the roamer's current location by multilateration, triangulation or advanced forward link trilateration.” ¶ 28 “When idle, the mobile device measures the signal levels of the serving cell and of the neighboring cells. Neighboring cells are discoverable as their transmission frequency is announced on the broadcast channel (BCCH) of the serving cell. Values typically observed for that signal are −100 dBm which indicates a substantial distance from the base station and −60 dBm which indicates proximity to the base station. The signaling between the mobile device and the networks (home and visitor) enable approximations of the mobile device location without requiring mobile data services that provide location data such as GPS.”  ¶ 34 “In FIG. 6, roaming user 20 is riding in vehicle 410. Triangulation (or other signaling-extracted means) of the location of roaming user 20 takes place at two points in time, t.sub.1 and again at t.sub.2 via cell towers 360, 370, 380, 390 and 400. From the triangulated locations over time, the speed of roaming user 20 can be inferred. This is important for targeting messages. Roaming users walking within a city should receive targeted messages that advertise services in closer proximity than roaming users traveling in a vehicle. For example, an individual walking is traveling at 2-3 miles per hour. From 10-15 miles per hour, the roaming user may be on a bicycle or scooter. Greater than 30 miles per hour, the user may be on a bus, car or train. As the roaming user's speed increases, the radius of accessibility to products and services increases. Therefore, the targeting of the SMS based on user location will depend on how fast the user is traveling, how much time it would take for them to arrive at the targeted advertiser and how close they are currently to the targeted advertiser.” ¶ 46 “Advanced Forward Link Trilateration determines mobile device location by taking measurements of signals from nearby cellular base stations (towers) and reports the time/distance readings back to the network.” ¶ 53 “Multilateration is a mobile device location technique based on the measurement of the times of arrival of radio waves having a known propagation speed.” ¶ 59 “Triangulation is a mobile device location technique based on measuring power levels and antenna patterns of cell towers on a network.” Also see citations above.); 
matching the promotional offers from the vendors to the user preferences according to the tagging of the users simultaneously with sensing a change in network presence of the users from between the home network and the roaming network, wherein the promotional offers are from the home area of the home network or the roaming area of the roaming network (¶ 8 “The signaling traffic with the visited network operator may be derived from the roamer's current location by multilateration, triangulation or advanced forward link trilateration. The demographic information derived from the roamer's home network may include data values such as primary language spoken, country of origin, and region of origin. The targeted message may be a third-party advertisement for products and services offered within a predetermined proximity to the roamer's current location. The proximity value may be variable depending on the speed in which the roaming user is moving between towers. This may associated with travel by train, car or on foot. For example, if the cell-to-cell transitions show roamer movement of 30 miles per hour it is safe to assume they are in a car or on a train (and not on foot). Therefore, the proximity value for a pertinent third-party advertising message may be five miles or ten minutes at 30 miles per hour. However, if the cell-to-cell transition shows the roaming user moving at 3 miles per hour it is likely they are traveling on foot. Therefore, the proximity value for a pertinent third-party advertising message may be 0.5 miles (10 minutes).” ¶ 30 “Referring to FIG. 2, when the roamer registers onto a visited network 120, the messaging platform collects 130 roamer's traffic from the visited network. The messaging platform extracts roamer's demographic information 140 from the roamer's Home node, for example the user's home country. The messaging platform also extracts the user's current location using the Serve node data of the visited network. The extracted information provides at least two important pieces of information about the roamer: where the roamer is from and the roamer's current location. The messaging platform uses this information to send a targeted SMS message to the user. This is done by identifying one or more messages targeted for the current location of roaming user using serve node data 150. This may include a multitude of products and services such as restaurants, hotels, rental vehicles, or even roaming data plans. The targeted message is then sent 170 to roaming user 20 as a SMS text message.” ¶ 31 “In an embodiment, the messaging platform can send targeted advertisements to the roamer via SMS. As depicted in FIG. 1, the messaging platform has access to the operator roaming traffic, and, therefore, the messaging platform can extract information about the user's current and home locations. The messaging platform also has access to the database of subscribed advertisers. As shown in FIG. 2, after the messaging platform extracts the information from the roamer's Home node and Serve node, the messaging platform pulls the advertising data from the advertiser database. The advertising database can be queried based on user's current location to identify advertisements associated with the roamer's current geographic location. For example, if the roamer is currently roaming in Tampa, Fla., then the messaging platform will query the advertising database for advertisements associated with this location—such as, restaurants located in Tampa.” Also see citations above.); 
sending matched promotional offers to the users according to the tagging concurrently with the users entering a home area or roaming area through the […] telecommunications network, wherein roaming matched promotional offers specific to the roaming area are sent to the user when using the roaming network and home matched promotional offers specific to the home area are sent to the user when using the home network (¶ 8 “The signaling traffic with the visited network operator may be derived from the roamer's current location by multilateration, triangulation or advanced forward link trilateration. The demographic information derived from the roamer's home network may include data values such as primary language spoken, country of origin, and region of origin. The targeted message may be a third-party advertisement for products and services offered within a predetermined proximity to the roamer's current location. The proximity value may be variable depending on the speed in which the roaming user is moving between towers. This may associated with travel by train, car or on foot. For example, if the cell-to-cell transitions show roamer movement of 30 miles per hour it is safe to assume they are in a car or on a train (and not on foot). Therefore, the proximity value for a pertinent third-party advertising message may be five miles or ten minutes at 30 miles per hour. However, if the cell-to-cell transition shows the roaming user moving at 3 miles per hour it is likely they are traveling on foot. Therefore, the proximity value for a pertinent third-party advertising message may be 0.5 miles (10 minutes).” ¶ 30 “Referring to FIG. 2, when the roamer registers onto a visited network 120, the messaging platform collects 130 roamer's traffic from the visited network. The messaging platform extracts roamer's demographic information 140 from the roamer's Home node, for example the user's home country. The messaging platform also extracts the user's current location using the Serve node data of the visited network. The extracted information provides at least two important pieces of information about the roamer: where the roamer is from and the roamer's current location. The messaging platform uses this information to send a targeted SMS message to the user. This is done by identifying one or more messages targeted for the current location of roaming user using serve node data 150. This may include a multitude of products and services such as restaurants, hotels, rental vehicles, or even roaming data plans. The targeted message is then sent 170 to roaming user 20 as a SMS text message.” ¶ 31 “In an embodiment, the messaging platform can send targeted advertisements to the roamer via SMS. As depicted in FIG. 1, the messaging platform has access to the operator roaming traffic, and, therefore, the messaging platform can extract information about the user's current and home locations. The messaging platform also has access to the database of subscribed advertisers. As shown in FIG. 2, after the messaging platform extracts the information from the roamer's Home node and Serve node, the messaging platform pulls the advertising data from the advertiser database. The advertising database can be queried based on user's current location to identify advertisements associated with the roamer's current geographic location. For example, if the roamer is currently roaming in Tampa, Fla., then the messaging platform will query the advertising database for advertisements associated with this location—such as, restaurants located in Tampa.” Also see citations above.).
While Sivakkolundhu discloses extracting data for user preferences, Sivakkolundhu does not appear to explicitly disclose that extracting of data is from a contract for services. However, in the same field of endeavor, Millis teaches this limitation in at least ¶¶ 28-30. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the step of extracting data for users preferences as disclosed by Sivakkolundhu, by combining the extracting of data from a contract for services as taught by Millis, for the advantage of reducing the processing time spent on reading and analyzing contracts (Millis, ¶ 30). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the extracting of data from a contract of Millis for the extracting of data of Sivakkolundhu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
While Sivakkolundhu/Millis teach all of the above limitations, including a telecommunications network (see at least ¶ 1 of Sivakkolundhu), they do not appear to explicitly teach that the telecommunication network is SIM-based. Therefore, they do not appear to explicitly teach the limitations SIM-based [telecommunications network] and SIM-based [telecommunications network]. However, in the same field of endeavor, Wikipedia teaches these limitations in at least page 2. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the telecommunications network as disclosed by the combination of Sivakkolundhu/Millis as modified above, for the SIM-based telecommunications network of Wikipedia, for the advantage of providing targeted advertisements to users without requiring an Internet connection. Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the SIM-based telecommunications network of Wikipedia for the telecommunications network of the combination of Sivakkolundhu/Millis. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B).

As per Claim 6, Sivakkolundhu discloses wherein the receiving promotional offers from vendors is over an internet based network, short message service (SMS) via radio network or combinations thereof (¶ 31 “the messaging platform can send targeted advertisements to the roamer via SMS.” Also see citations above.).

As per Claim 8, Sivakkolundhu discloses wherein the tracking of the telecom users through movement of the telecom device for the user that is receiving the telecom services to determine whether the user is in the home area or the roaming areas comprises a measurement of whether a cellular connection of the telecom device is to the home network or the roaming network (¶ 5 “The method includes the step of accessing signaling traffic between the roaming user's mobile equipment, a visited network operator and a home network operator. The roamer's current location is obtained from the signaling traffic with the visited network operator.” ¶ 8 “The signaling traffic with the visited network operator may be derived from the roamer's current location by multilateration, triangulation or advanced forward link trilateration.” ¶ 28 “When idle, the mobile device measures the signal levels of the serving cell and of the neighboring cells. Neighboring cells are discoverable as their transmission frequency is announced on the broadcast channel (BCCH) of the serving cell. Values typically observed for that signal are −100 dBm which indicates a substantial distance from the base station and −60 dBm which indicates proximity to the base station. The signaling between the mobile device and the networks (home and visitor) enable approximations of the mobile device location without requiring mobile data services that provide location data such as GPS.”  ¶ 34 “In FIG. 6, roaming user 20 is riding in vehicle 410. Triangulation (or other signaling-extracted means) of the location of roaming user 20 takes place at two points in time, t.sub.1 and again at t.sub.2 via cell towers 360, 370, 380, 390 and 400. From the triangulated locations over time, the speed of roaming user 20 can be inferred. This is important for targeting messages. Roaming users walking within a city should receive targeted messages that advertise services in closer proximity than roaming users traveling in a vehicle. For example, an individual walking is traveling at 2-3 miles per hour. From 10-15 miles per hour, the roaming user may be on a bicycle or scooter. Greater than 30 miles per hour, the user may be on a bus, car or train. As the roaming user's speed increases, the radius of accessibility to products and services increases. Therefore, the targeting of the SMS based on user location will depend on how fast the user is traveling, how much time it would take for them to arrive at the targeted advertiser and how close they are currently to the targeted advertiser.” ¶ 46 “Advanced Forward Link Trilateration determines mobile device location by taking measurements of signals from nearby cellular base stations (towers) and reports the time/distance readings back to the network.” ¶ 53 “Multilateration is a mobile device location technique based on the measurement of the times of arrival of radio waves having a known propagation speed.” ¶ 59 “Triangulation is a mobile device location technique based on measuring power levels and antenna patterns of cell towers on a network.” Also see citations above.).

As per Claims 9 and 15, they recite substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

Claim(s) 2-3, 10, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakkolundhu/Millis/Wikipedia in further view of Cell Phone Deals, “Cell Phone Contracts, Their Benefits And What They Include”, retrieved from https://getcellphonedeals.co.za/what-they-include.php, available on October 28, 2012, referred to hereinafter “Cell Phone Deals”.

As per Claim 2, Sivakkolundhu discloses wherein […] the users are telecom users, and the device is a telecom device (The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 1 and citations above.).
While the combination of Sivakkolundhu/Millis/Wikipedia teach all of the above limitations, they do not appear to explicitly teach the services are telecom services. Cell Phone Deals teaches this limitation in at least page 1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the extract of user preferences from a contract for services as taught by the combination of Sivakkolundhu/Millis/Wikipedia as modified above, for the contract for telecom services as taught by Cell Phone Deals, for the advantage of incentivizing users to sign up for telecom contracts in order to receive a free phone (Cell Phone Deals, page 1). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the contract for telecom services of Cell Phone Deals for the contract for services of the combination of Sivakkolundhu/Millis/Wikipedia as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B).   The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered and addressed. 

As per Claims 10 and 16, they recite substantially similar limitations as claim 2. Therefore, it is rejected using the same rationale. 

 
As per Claim 3, wherein the contract is a contract for the telecom services (Cell Phone Deals teaches “wherein the contract is a contract for the telecom services” in page 1), and extracting data for user preferences (Sivakkolundhu discloses “and extracting data for user preferences” in at least ¶ 30 and citations above) comprises natural language processing for extracting (Millis teaches “comprises natural language processing for extracting” in at least ¶¶ 28-30) the preferences (Sivakkolundhu teaches “the preferences” in at least ¶ 30 and citations above) from the contract for services (Millis teaches “from the contract for services” in at least ¶¶ 28-30). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the extracting of data for user preferences as disclosed by Sivakkolundhu, by combining the extracting of data from a contract for services using natural language processing as taught by Millis, for the advantage of reducing the processing time spent on reading and analyzing contracts (Millis, ¶ 30). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the extracting of data from a contract of Millis for the extracting of data of Sivakkolundhu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the extract of user preferences from a contract for services as taught by the combination of Sivakkolundhu/Millis/Wikipedia as modified above, for the contract for telecom services as taught by Cell Phone Deals, for the advantage of incentivizing users to sign up for telecom contracts in order to receive a free phone (Cell Phone Deals, page 1). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the contract for telecom services of Cell Phone Deals for the contract for services of the combination of Sivakkolundhu/Millis/Wikipedia as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 

As per Claims 12 and 18, they recite substantially similar limitations as claim 3. Therefore, it is rejected using the same rationale. 

Claim(s) 4-5, 11, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakkolundhu/Millis/Wikipedia in further view of Ahopelto et al. (US 2009/0270068 A1, hereinafter “Ahopelto”).

As per Claim 4, Sivakkolundhu discloses further comprising displaying the matched promotional offers to the telecom users on a display of the telecom device for the telecom user […] (¶ 7 “a connection with a messaging database containing prestored messages is established and the database is queried for prestored messages corresponding to the roamer's current location.” ¶ 31 “The advertising database can be queried based on user's current location to identify advertisements associated with the roamer's current geographic location. For example, if the roamer is currently roaming in Tampa, Fla., then the messaging platform will query the advertising database for advertisements associated with this location—such as, restaurants located in Tampa.” Also see citations above.).
While Sivakkolundhu provides advertisements associated with the roamer’s current geographic locations, the combination of Sivakkolundhu/Millis/Wikipedia do not appear to explicitly teach that the offers are provided concurrently with them entering one of the roaming area and the home area. However, in the same field of endeavor, Ahopelto teaches this limitation in at least ¶¶ 40 and 44, and Claims 1-3. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the advertisement being associated with a roamer’s current location as taught by the combination of Sivakkolundhu/Millis/Wikipedia, with advertisements being displayed concurrently with telecom users entering one of the roaming area and the home area as taught by Ahopelto, for the advantage of providing advertisements that comply with a user’s preferences when roaming (Ahopelto, ¶ 36). The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claims 11 and 17, they recite substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

As per Claim 5, Sivakkolundhu discloses wherein the tagging of users of the services with the user preferences […] in the metadata of stored users in a database or distributed ledger (¶ 31. Also see citations above.).
While Sivakkolundhu discloses the tagging of users of the services with user preferences, the combination of Sivakkolundhu/Millis/Wikipedia do not appear to explicitly teach that the preferences includes including preference content. However, in the same field of endeavor, Ahopelto teaches this limitation in at least ¶¶ 40-44. Also see claims 1-3. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tagging of users of the services with user preferences as taught by the combination of Sivakkolundhu/Millis/Wikipedia, by combining preferences including preference content as taught by Ahopelto, for the advantage of providing advertisements that comply with a user’s preferences when roaming (Ahopelto, ¶ 36). The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).

As per Claims 13 and 19, they recites substantially similar limitations as claim 5. Therefore, it is rejected using the same rationale. 

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakkolundhu/Millis/Wikipedia in further view of Vyas (US 2020/0007635 A1, hereinafter “Vyas”).

As per Claim 7, Sivakkolundhu discloses wherein the matching of the promotional offers from the vendors to the user preferences according to the tagging of the users […] (¶¶ 30-31. Also see citations above.) 
While Sivakkolundhu disclose the matching of promotional offers from vendors to the user preferences according to the tagging of users, the combination of Sivakkolundhu/Millis/Wikipedia do not appear to explicitly teach comprises natural language processing to extract keywords from the offers, and matching the keywords of the offers for similarities in metadata of the tagging. However, in the same field of endeavor, Vyas teaches this limitation in at least ¶¶ 12-14 and 42-45. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the matching or promotional offers to user preferences as taught by the combination of Sivakkolundhu/Millis/Wikipedia as modified above, by combining the use of natural language processing to select an advertisement based on an advertisement keyword matching a profile keyword associated with a user as taught by Vyas, for the advantage of increasing user engagement with content (Vyas, ¶ 11). The combination would also provide users with targeted advertisements that match their interest. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claims 14 and 20, they recite substantially similar limitations as claim 7. Therefore, it is rejected using the same rationale. 

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “The tracking of the cellular device users is done by tracking cellular signal to determine the presence of the user in a home area or network area. This is not an abstract idea. Further, the tracking of an individual by their cellular signal is not something achieved using a general purpose computer. […] Paragraphs [0017]-[0021] of Applicants’ originally filed patent specification include definitions for telecom, as well as ‘roaming’, ‘home network’, ‘roaming network’, etc., and these definitions require more than the claims network, roaming and cellular based terms to mean more than a generic processor as the Examiner has argued. These element integrate the claimed subject matter into a practical application, i.e., the offering of promotional offers across cellular networks based upon locations in home networks and roaming networks. […] The recitation of elements such as antenna and network interfaces for use with a SIM-based telecommunications network are apparatuses that are beyond general purpose processors in a computing device. The aforementioned elements of a cellular environment in which the practical application is practiced. […] These are features that require  a telecommunications network and therefore can not be an abstract idea that is accomplished using mere mental steps.” 
	
In response, the Examiner respectfully disagrees. As explained above, the limitations excluding the additional elements are limitations that can be practically performed in the human mind. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer”, and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). Additionally, the limitations excluding the additional elements are also considered a certain method of organizing human activity at least because the limitations describe or set forth a concept relating to advertising. Therefore, the claims do recite an abstract idea in Step 2A Prong 1. 
With regard to the argument that the additional elements are more than generic computers and/or generic computer components, the Examiner respectfully disagrees. The additional elements identified above are recited at a high level of generality, and amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Additionally, unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. 
With regard to the argument that the claims are patent-eligible because they require a telecommunications network, the Examiner respectfully disagrees. The additional elements also amount to generally linking the use of the judicial exception to a particular technological environment or field of use. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
With regard to the argument that the claims are patent-eligible because the additional elements are not general purpose computers, the Examiner respectfully disagrees. “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility” (MPEP 2106.05(b)). “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (MPEP 2106.05(b)(I)). 
Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAM REFAI/Primary Examiner, Art Unit 3681